RANDALL, Judge,
dissenting.
I would affirm the trial court’s dismissal of the complaints. Since this appeal was brought, we have decided State v. Grose, 396 N.W.2d 874 (Minn.Ct.App.1986), pet. for rev. dismissed (Jan. 16, 1987). In Grose, we stated that the trial court did not have jurisdiction to grant Scott County’s motion for an extension of time to file new indictments or complaints, since the case was on appeal to this court. The trial court could not obtain jurisdiction until thirty days from the filing of the court of appeals decision. Id.; Minn.R.Civ.App.P. 136.02. Similarly, here the Lyon County court did not have jurisdiction to sign and issue complaints on that date, December 30, 1985, as this court was at the time considering the same charges on appeal. Respondent’s attorney agrees that the new complaints dealt with the same charges as the indictments.
The majority holds that the presence of an unauthorized person in the grand jury room constitutes a non-curable defect, and that Minn.R.Crim.P. 17.06 therefore does not apply. I disagree. Rule 17.06, subd. 4(3) applies if the defect can be cured by a new indictment. Here the State could have reindicted after dismissal of the initial indictment. The State should have acted within the Rule 17.06 time limits. Because it failed to timely reindict, the State was barred from further prosecution. See Grose, 396 N.W.2d at 875. This construction of the rule is narrow, but strict construction is the law in criminal cases. State v. Soto, 378 N.W.2d 625, 628 (Minn.1985).
*127Although the charges are for egregious conduct on the part of appellants, and the facts indicate that prosecution is appropriate, I would hold that the trial court properly dismissed the complaints.